DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is sent in response to Applicant’s Communication received on 01/07/2022 for application number 17/031,702. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Amended Claims 2-7 and 9-38 are presented for examination. Claims 1 and 8 were previously canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2021 was filed before the mailing date of the first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
Argument 1, Applicant argues that Tseng does not teach the newly amended portions to the independent claims. 
Responding to Argument 1, Applicant’s argument has been fully considered but is moot because it is a newly amended claim which changes the scope of the invention which allows for newly found art to be applied. 
Examiner note, Tseng teaches all of the limitations of the independent claims as previously recited. But, Tseng does not explicitly teach displaying a notification banner overlaying at least one selectable object as similarly recited in the independent claims. However, Schuller teaches an immersive notification system that allows notifications to be displayed overlaying application content so the user can interact with the notification during certain display modes. Therefore, the combination of Tseng and Schuller teaches all of the limitations of the independent claims as currently recited.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 4, 6-7, 9-13, 15, 17-21, 23, 25-29, 32, 35, and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tseng et al. (US 2009/0249247 A1) in view of Schuller et al. (US 2011/0167383 A1).

Regarding claim 1, CANCELED
Regarding claim 2, Tseng teaches an electronic device, comprising 
one or more processors [Fig. 6, (601), Para. 95, CPU]; 
one or more sensors [Fig. 6, (602, 604), Para. 95, display and keyboard]; and 
a memory [Fig. 6, (610), Para. 94, memory] storing one or more programs [Fig. 6, (614, 615, 616), Para. 95, program files] configured to be executed by the one or more processors, the one or more programs including instructions for: 
receiving a notification from at least one application [Fig. 4, (404), Para. 72, receive notification of event]; 
detecting that the electronic device is in an unlocked state [Figs. 2, 4, (406), Paras. 39, 72, device is unlocked and is displaying information]; 
in response to receiving the notification and while the electronic device is in the unlocked state, presenting a banner associated with the notification [Figs. 1, 2, 4, (406-408), Paras. 31-38, 72-73, 77-78, displaying the notification in the status bar (i.e. banner)]; 
detecting a selection of the banner [Fig. 4B, Paras. 38, 77-78, select notification icon from status bar when notification is scrolling]; and 
in response to detecting the selection of the banner: in accordance with a determination that the at least one application is a first application, presenting content corresponding to the notification in the first application [Fig. 4B, Paras. 38, 77-78, when selected from the status bar, open the corresponding application]; and in accordance with a determination that the at least one application is a second application that is different from the first application, presenting content corresponding to the notification in the second application [Fig. 4B, Paras. 38, 77-78, when selected from the status bar, open the corresponding application].

But, Tseng does not explicitly teach displaying a respective user interface of a respective application that includes a selectable user interface object for performing an operation in the respective application; and while displaying the respective user interface: wherein the banner associated with the notification is overlaid on the respective user interface including covering at least a portion of the selectable user interface object in the respective user interface.
However, Schuller teaches displaying a respective user interface of a respective application that includes a selectable user interface object for performing an operation in the respective application [Figs. 5, 7, Para. 40, 55, displaying an application (i.e. photos, video game, web conference) with selectable objects (i.e. individual photos, shooter game locations, etc.)]; receiving a notification from at least one application [Fig. 4, (430), Para. 55, received notification from an application]; detecting that the electronic device is in an unlocked state [Fig. 4, (440), Para. 55, determine delivery mode (i.e. unlocked state and display mode)]; in response to receiving the notification and while the electronic device is in the unlocked state, presenting a banner associated with the notification [Figs. 4, 5, (450), Para. 55, display banner overlaying the user interface], wherein the banner associated with the notification is overlaid on the respective user interface including covering at least a portion of the selectable user interface object in the respective user interface [Fig. 5, Paras. 55-56, the notification banner overlaid the user interface and at least one of a selectable object (i.e. photo, shooter game location, etc.)].

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the notification system of Tseng and incorporate the notification 
A person having ordinary skill in the art would have been motivated to modify and include the notification banner overlay to allow the user to view important notifications during different display modes, creating an efficient and user friendly interface.

Regarding claims 4, 15, and 23, Tseng as modified by Schuller teaches all of the limitations of claim 2 as described above. Tseng further teaches wherein the banner further comprises at least one associated media file [Fig. 2D, Para. 62, music or downloading content notification].

Regarding claims 6, 17, and 25, Tseng as modified by Schuller teaches all of the limitations of claim 2 as described above. Tseng further teaches wherein the banner is graphically displayed at the top of a display of the electronic device [Fig. 1, Para. 31, status bar is located at the top of the display].

Regarding claims 7, 18, and 26, Tseng as modified by Schuller teaches all of the limitations of claim 2 as described above. Tseng further teaches detecting that a user has not selected the banner after a pre-determined time period [Fig. 1, Para. 34, displaying a notification with text information for a period of time]; and removing the banner [Fig. 1, Para. 34, if no interaction has taken place for a period of time, remove text from status bar]; and adding the notification to a notification center [Fig. 1, Para. 34, adding the notification to the status bar notification count (i.e. notification center)].

Regarding claim 8, CANCELED 

Regarding claims 9, 19, and 27, Tseng as modified by Schuller teaches all of the limitations of claim 2 as described above. Tseng further teaches wherein the banner includes media that is attached to the notification [Fig. 2D, Para. 62, music or downloading content notification].

Regarding claims 10, 20, and 28, Tseng as modified by Schuller teaches all of the limitations of claim 2 as described above. Tseng further teaches wherein the banner includes text that indicates that the notification is associated with multiple media items [Fig. 1, (b, d, f), Paras. 33-35, 37, displaying text with one or more notifications, including song information].

Regarding claims 11, 21, and 29, Tseng as modified by Schuller teaches all of the limitations of claim 2 as described above. Tseng further teaches wherein the banner includes information regarding multiple notifications [Fig. 1, (g), Para. 37 displaying multiple notifications in the status bar].

Regarding claim 12, Tseng teaches a method, comprising: at an electronic device: 
receiving a notification from at least one application [Fig. 4, (404), Para. 72, receive notification of event]; 
Figs. 2, 4, (406), Paras. 39, 72, device is unlocked and is displaying information]; 
in response to receiving the notification and while the electronic device is in the unlocked state, presenting a banner associated with the notification [Figs. 1, 2, 4, (406-408), Paras. 31-38, 72-73, 77-78, displaying the notification in the status bar (i.e. banner)]; 
detecting a selection of the banner [Fig. 4B, Paras. 38, 77-78, select notification icon from status bar when notification is scrolling]; and 
in response to detecting the selection of the banner: in accordance with a determination that the at least one application is a first application, presenting content corresponding to the notification in the first application [Fig. 4B, Paras. 38, 77-78, when selected from the status bar, open the corresponding application]; and in accordance with a determination that the at least one application is a second application that is different from the first application, presenting content corresponding to the notification in the second application [Fig. 4B, Paras. 38, 77-78, when selected from the status bar, open the corresponding application].

But, Tseng does not explicitly teach displaying a respective user interface of a respective application that includes a selectable user interface object for performing an operation in the respective application; and while displaying the respective user interface: wherein the banner associated with the notification is overlaid on the respective user interface including covering at least a portion of the selectable user interface object in the respective user interface.
However, Schuller teaches displaying a respective user interface of a respective application that includes a selectable user interface object for performing an operation in the respective application [Figs. 5, 7, Para. 40, 55, displaying an application (i.e. photos, video game, web conference) with selectable objects (i.e. individual photos, shooter game locations, etc.)]; receiving a notification from at least one application [Fig. 4, (430), Para. 55, received notification from an application]; detecting that the electronic device is in an unlocked state [Fig. 4, (440), Para. 55, determine delivery mode (i.e. unlocked state and display mode)]; in response to receiving the notification and while the electronic device is in the unlocked state, presenting a banner associated with the notification [Figs. 4, 5, (450), Para. 55, display banner overlaying the user interface], wherein the banner associated with the notification is overlaid on the respective user interface including covering at least a portion of the selectable user interface object in the respective user interface [Fig. 5, Paras. 55-56, the notification banner overlaid the user interface and at least one of a selectable object (i.e. photo, shooter game location, etc.)].

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the notification system of Tseng and incorporate the notification banner overlay of Schuller to allow the system to display a notification during certain display modes.
A person having ordinary skill in the art would have been motivated to modify and include the notification banner overlay to allow the user to view important notifications during different display modes, creating an efficient and user friendly interface.

Regarding claim 13, Tseng teaches a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device, the one or more programs including instructions for: 
Fig. 4, (404), Para. 72, receive notification of event]; 
detecting that the electronic device is in an unlocked state [Figs. 2, 4, (406), Paras. 39, 72, device is unlocked and is displaying information]; 
in response to receiving the notification and while the electronic device is in the unlocked state, presenting a banner associated with the notification [Figs. 1, 2, 4, (406-408), Paras. 31-38, 72-73, 77-78, displaying the notification in the status bar (i.e. banner)]; 
detecting a selection of the banner [Fig. 4B, Paras. 38, 77-78, select notification icon from status bar when notification is scrolling]; and 
in response to detecting the selection of the banner: in accordance with a determination that the at least one application is a first application, presenting content corresponding to the notification in the first application [Fig. 4B, Paras. 38, 77-78, when selected from the status bar, open the corresponding application]; and in accordance with a determination that the at least one application is a second application that is different from the first application, presenting content corresponding to the notification in the second application [Fig. 4B, Paras. 38, 77-78, when selected from the status bar, open the corresponding application].

But, Tseng does not explicitly teach displaying a respective user interface of a respective application that includes a selectable user interface object for performing an operation in the respective application; and while displaying the respective user interface: wherein the banner associated with the notification is overlaid on the respective user interface including covering at least a portion of the selectable user interface object in the respective user interface.
displaying a respective user interface of a respective application that includes a selectable user interface object for performing an operation in the respective application [Figs. 5, 7, Para. 40, 55, displaying an application (i.e. photos, video game, web conference) with selectable objects (i.e. individual photos, shooter game locations, etc.)]; receiving a notification from at least one application [Fig. 4, (430), Para. 55, received notification from an application]; detecting that the electronic device is in an unlocked state [Fig. 4, (440), Para. 55, determine delivery mode (i.e. unlocked state and display mode)]; in response to receiving the notification and while the electronic device is in the unlocked state, presenting a banner associated with the notification [Figs. 4, 5, (450), Para. 55, display banner overlaying the user interface], wherein the banner associated with the notification is overlaid on the respective user interface including covering at least a portion of the selectable user interface object in the respective user interface [Fig. 5, Paras. 55-56, the notification banner overlaid the user interface and at least one of a selectable object (i.e. photo, shooter game location, etc.)].

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the notification system of Tseng and incorporate the notification banner overlay of Schuller to allow the system to display a notification during certain display modes.
A person having ordinary skill in the art would have been motivated to modify and include the notification banner overlay to allow the user to view important notifications during different display modes, creating an efficient and user friendly interface.

Regarding claims 32, 35, and 38, Tseng as modified by Schuller teaches all of the limitations of claim 2 as described above. Tseng further teaches wherein: in accordance with a determination that the at least one application is the first application, the banner includes a first representation of the first application [Figs. 1(b, d, f), 2(c), Paras. 33, 35, 37, 57, displaying different notification icons for different applications]; and in accordance with a determination that the at least one application is the second application, the banner includes a second representation of the second application, wherein the second representation is different from the first representation [Figs. 1(b, d, f), 2(c), Paras. 33, 35, 37, 57, displaying different notification icons for different applications].

Claims 3, 14, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tseng et al. (US 2009/0249247 A1) in view of Schuller et al. (US 2011/0167383 A1) and further in view of Shia et al. (US 2012/0204191 A1).

Regarding claims 3, 14, and 22, Tseng as modified by Schuller teaches all of the limitations of claim 2 as described above. But, neither Tseng nor Schuller explicitly teach wherein the banner is provided based on at least one of a time- based or location-based trigger event.
However, Shia teaches wherein the banner is provided based on at least one of a time- based or location-based trigger event [Para. 34, calendar event notifications (i.e. time-based)].

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the notification system of Tseng and incorporate the time-based 
A person having ordinary skill in the art would have been motivated to modify and include the time-based notifications to allow the user to view all notification types within a notification display system, creating an efficient and user friendly interface.

Claims 5, 16, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tseng et al. (US 2009/0249247 A1) in view of Schuller et al. (US 2011/0167383 A1) and further in view of Carlson et al. (US 2009/0327151 A1).

Regarding claims 5, 16, and 24, Tseng as modified by Schuller teaches all of the limitations of claim 2 as described above. But, neither Tseng nor Schuller explicitly teach wherein the notification comprises at least one map uniform resource locator, and wherein the processor is further operative to provide a map of the immediate vicinity of the location in the banner.
However, Carlson teaches wherein the notification comprises at least one map uniform resource locator, and wherein the processor is further operative to provide a map of the immediate vicinity of the location in the banner [Figs. 3-4, Paras. 84-88, determine a notification relates to geo-location information, allow a user to select and display a map with the corresponding geo-location information].

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the notification system of Tseng and incorporate the map 
A person having ordinary skill in the art would have been motivated to modify and include the map notifications to allow the user to view all notification types within a notification display system, creating an efficient and user friendly interface.

Claims 30, 33, and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tseng et al. (US 2009/0249247 A1) in view of Schuller et al. (US 2011/0167383 A1) and further in view of Mujkic (US 2011/0260964 A1).

Regarding claims 30, 33, and 36, Tseng as modified by Schuller teaches all of the limitations of claim 2 as described above. But, neither Tseng nor Schuller explicitly while the banner is overlaid over at least the portion of the selectable user interface object, detecting a selection of the selectable user interface object; and in response to detecting the selection of the selectable user interface object, performing an action that corresponds to selection of the selectable user interface object.
However, Mujkic teaches wherein the banner is overlaid over at least the portion of the selectable user interface object [Fig. 8, Para. 109, displaying a banner or status bar at the top of the display overlaying a portion of the UI], the one or more programs further including instructions for: while the banner is overlaid over at least the portion of the selectable user interface object, detecting a selection of the selectable user interface object [Fig. 10, (420, 455), Paras. 112-118, detect a user input at a location not within the status bar]; and in response to detecting the selection of the selectable user interface object, performing an action that the selectable user interface object [Fig. 10, (430, 465), Paras. 112-118, performing the act based on the input of the user on the underlying UI (i.e. not the status bar)].

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the notification system of Tseng and incorporate user inputs of specific user interface objects of Mujkic to allow the system to filter different inputs by a user to better navigate and interact with different content within a single display.
A person having ordinary skill in the art would have been motivated to modify and include user inputs of specific user interface objects to allow the user to view and interact with different content based on different user inputs, creating an efficient and user friendly interface.

Claims 31, 34, and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tseng et al. (US 2009/0249247 A1) in view of Schuller et al. (US 2011/0167383 A1) and further in view of Peev et al. (US 2010/0146384 A1).

Regarding claims 31, 34, and 37, Tseng as modified by Schuller teaches all of the limitations of claim 2 as described above. But, neither Tseng nor Schuller explicitly teach receiving a second notification from a third application that generated the second notification; detecting that the electronic device is in a locked state; and in response to receiving the second notification and while the electronic device is in the locked state, forgoing presenting a second banner associated with the second notification.
Paras. 34-35, receive a notification for one or more applications]; detecting that the electronic device is in a locked state [Paras. 34-35, determine the device is locked]; and in response to receiving the second notification and while the electronic device is in the locked state, forgoing presenting a second banner associated with the second notification [Paras. 34-35, based on filtering information for each notification received, determine the content or of the notification should be displayed on the locked screen].

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the notification system of Tseng and incorporate the locked screen display of notifications of Peev to allow the system to filter all types of notifications to determine which notifications and/or what information to display for each notification received.
A person having ordinary skill in the art would have been motivated to modify and include the locked screen display of notifications to allow the user to view certain types of notifications at different times, creating an efficient and user friendly interface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179